DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “creating one or more performance measurement sessions along one or more of the plurality of sections, and calculating one or more performance metrics for the segment routing policy based on the one or more performance measurement sessions” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method comprising: dividing a segment routing policy into a plurality of sections, creating one or more performance measurement sessions along one or more 
2.	Regarding claim 11 – At least one non-transitory computer-readable storage medium storing instructions, which when executed by one or more processors, cause the one or more processors to: partition a segment routing policy into a plurality of sections, create one or more performance measurement sessions along one or more of the plurality of sections, and calculate one or more performance metrics for the segment routing policy based on the one or more performance measurement sessions.
3.	Regarding claim 20 – A controller comprising: at least one processor, and at least one memory storing instructions, which when executed by the at least one processor, causes the at least one processor to: divide a segment routing policy domain into a plurality of sections, establish one or more performance measurement sessions along one or more of the plurality of sections, and calculate one or more performance metrics for the segment routing policy based on the one or more performance measurement sessions.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klinker et al. (US 2003/0086422 A1) discloses system and method to provide routing control of information over networks.
Gupta et al. (US 2011/0276446 A1) discloses heterogeneous service provider model through pay-for-performance based transit settlements.
Zandi et al. (US 2018/0262454 A1) discloses network routing using a publish-subscribe messaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
15 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465